El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Las Monjas Racing Corporation apeló de nna resolución.' negándole el derecho a intervenir en un procedimiento de-mandamus instituido por Serafín Soto Barros contra la Co-misión Hípica Insular.
Serafín Soto Barros en su petición de mandamus había alegado que él era el subarrendatario del hipódromo cono-cido con el nombre de “Las Casas Racing Park”; que ha-bía pagado todos los derechos y cumplido con todos los re-quisitos de la ley y que no obstante ello la Comisión Hípica Insular se había negado a expedirle mía licencia.
La petición de Las Monjas Racing Corporation decía en efecto que ya tenía un hipódromo; que si se le expedía una licencia a Serafín Soto Barros surgiría la competencia en-tre los dos hipódromos, con lo cual Las Monjas Racing Corporation sería perjudicada grandemente; que el público' que asistiría a las carreras sería más o menos el mismo y que la supuesta interventora sufriría una reducción en sus ingresos y por tanto una pérdida económica.
Después de una exposición de hechos similar y de ha-cerse referencia al artículo 72 del Código de Enjuiciamiento Civil, la Corte de Distrito de San Juan resolvió substan-cialmente que las Monjas Racing Corporation no deseaba intervenir porque tuviera interés en la cuestión que se ven-tilaba en el pleito de mandamus, o porque tuviera derecho en contra del demandante o de la demandada, sino porque tenía interés económico en impedir que Serafín Soto Ba-rros obtuviera una licencia en vista de que tal concesión reduciría sus utilidades; que nadie que hubiera obtenido una licencia tenía derecho a excluir a todos los demás; que Las Monjas Racing Corporation, según demuestran las ale-gaciones, deseaba interponer las mismas defensas correspon-dientes a la Comisión Hípica Insular; que el auto de man*523damus, de ser expedido, tendría que ser dirigido contra la Comisión y no contra la supuesta interventora, y qne única-mente la Comisión tenía derecho a expedir licencias y qne toda orden o decreto tendría qne ser expedido contra ella.
La corte inferior, sin dnda algnna, está en lo cierto y te-nemos poco qne. agregar a sn razonamiento. El recnrso de mandamus existe para obligar al cumplimiento de nn deber y lo que la peticionaria trataba de hacer en sn análisis ulterior equivalía a una tentativa de afectar la discreción, de haberla, tanto de la Comisión Hípica Insular como de la corte. La supuesta interventora no tenía interés alguno en este litigio y la resolución apelada debe ser confirmada.